Citation Nr: 0118556	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
otitis media of the left ear.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for a low back disorder.  That rating decision also denied an 
increased (compensable) rating for the veteran's service-
connected otitis media of the left ear.  

The issue involving an increased rating for the veteran's 
service-connected otitis media of the left ear is the subject 
of a remand which follows the Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal with respect 
to the reopening of his back claim.

2.  The RO denied service connection for a low back disorder 
in June 1966.  The veteran was notified of this decision in 
July 1966 but did not file an appeal 

3.  The evidence of record at the time of the June 1966 RO 
rating decision was the veteran's service medical records, a 
private radiology report, and a VA examination report.

4.  The evidence submitted since the June 1966 RO rating 
decision consists solely of the veteran's testimony at a July 
1999 hearing before a RO hearing officer. 

5.  No competent medical evidence establishing that the 
veteran's low back disorder is not a developmental 
abnormality, or that it was aggravated during military 
service, has been received since the June 1966 RO decision.  

6.  The evidence received since the June 1966 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1966 decision of the RO denying service 
connection for low back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1999).

2.  Evidence received since the June 1966 RO decision denying 
service connection for a low back disorder is not new and 
material, and the veteran's claim for service connection for 
a low back disorder has not been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted.  This law provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, at the July 1999 hearing, the RO hearing 
officer discussed at length with the veteran the evidence 
necessary to reopen his claim for service connection for a 
back disorder.  The veteran was also given time to submit 
additional evidence, but he did not.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that the 
veteran has not identified any additional records plausibly 
relevant to the pending claim to be collected for review.  No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (2000).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires evidence sufficient to show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service; and (3) a relationship or connection between the 
current disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of aggravation.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (2000).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2000).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2000).  However, 
"[c]ongenital and developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation" for service connection purposes.  38 C.F.R. 
§ 3.303(c) (2000).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2000).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "material" in the sense that it is relevant in 
that it bears directly and substantially on the matter under 
consideration.  If such evidence is "so significant that it 
must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (2000).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is does not bear directly 
and substantially on the matter under consideration, nor is 
it so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  New and material 
evidence can also be evidence which provides a more complete 
picture of the circumstances involving a claim even if the 
evidence is unlikely to alter the ultimate resolution of the 
claim.  Hodge v. West, 155 F.3d 1356 (1998).

In this case, the RO denied service connection for a low back 
disorder in a June 1966 rating decision and notified the 
veteran of the decision in July 1966.  The veteran did not 
appeal the RO decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

The matter under consideration in this case is whether the 
veteran's low back abnormality was incurred during the 
veteran's active military service, rather than being 
developmental in nature, i.e., a congenital defect which by 
definition would have pre-existed service.  If a congenital 
back defect manifested itself in service, the question would 
become whether it was aggravated during service.  In order 
for the veteran's claim to be reopened, evidence must have 
been presented, or secured, since the June 1966 RO decision 
on the merits which is relevant to, and probative of, this 
matter under consideration.

The evidence of record at the time of the June 1966 RO rating 
decision which was relevant to the veteran's claim for 
service connection for a low back disorder was his service 
medical records, a March 1966 letter from the ARMCO Steel 
Company, a March 1966 private radiology report, and a May 
1966 VA examination report.  

The veteran's service medical records appear to be complete.  
A single treatment record dated January 1965 states "mild 
low back strain."  There is no other indication in any of 
the veteran's service medical records of complaints of, or 
treatment for, low back pain.  There are no diagnoses in any 
of the service medical records of any chronic low back 
disability.  In October 1965, a service separation 
examination of the veteran was conducted.  The veteran's 
spine was "normal" with no abnormalities noted by the 
examining physician.  On the accompanying report of medical 
history the veteran did not report having any back pain and 
stated "in my opinion I'm in perfect health."     

The March 1966 letter from the ARMCO Steel Company indicates 
that the veteran was given an employment physical 
examination.  The letter stated that the veteran's "physical 
examination results as shown by the x-ray report were 
unsatisfactory for our type of work."  The accompanying 
private radiology report indicated that the veteran had 
spondylolysis of the L5 vertebra with spondylolisthesis of L5 
on S1.  

In May 1966, a VA examination of the veteran was conducted.  
Physical examination of the back revealed no abnormalities or 
disability present.  X-ray examination revealed "Grade I 
spondylolisthesis with bilateral defects of spondylolysis at 
the level of L5.  The L5 is displaced approximately 25% on 
S1.  There is evidence of partial transition of L5 as it is 
partially sacralized."  After reviewing the x-ray 
examination results, the examining orthopedist's diagnosis 
was "spondylolisthesis developmental anomaly spine."  

In this case the evidence submitted since the June 1966 RO 
decision that refers to the veteran's claimed low back 
disorder includes only the veteran's testimony presented at a 
July 1999 hearing before a RO hearing officer.  The Board 
concludes that this evidence is new because it was not before 
the RO when it denied service connection for a low back 
disorder in June 1966.  Although "new," this evidence is 
not "material" because it is does not bear directly and 
substantially upon the specific matter under consideration, 
namely whether the veteran's low back abnormality was 
incurred during the veteran's active military service, rather 
than being congenital or developmental in nature, or whether 
any such pre-existing abnormality was aggravated during 
service.  The evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

At the July 1999 hearing before a RO hearing officer, the 
veteran testified that his back was "getting worse."  He 
also testified that he injured his back during sports 
activities multiple times during service.  While the veteran 
is competent to testify to the occurrence of an injury, the 
Board notes that this testimony is inconsistent with the 
veteran's service medical records.  His service medical 
records show a single instance of low back strain during 
service.  (Other instances of athletic injuries indicate that 
he injured his ribs.)  Also, his separation examination shows 
a normal spine and the veteran reported being in "perfect 
health" at the time.  The veteran also took issue with the 
medical evidence related to the 1966 diagnosis of his back 
abnormality as being developmental in nature.  He indicted 
that the VA orthopedist who conducted the May 1966 VA 
examination did not have x-ray evidence to support his 
diagnosis.  This is simply untrue.  The VA examination report 
clearly contains an x-ray report which was reviewed before 
the physician rendered his final diagnosis.  The veteran also 
indicated that the results of the private x-ray examination 
were unknown.  Again, this is incorrect; while the VA 
physician did not review a copy of the private x-ray report, 
a copy is of record and the results are consistent with the 
subsequent VA x-ray examination.  

The veteran's testimony is not competent to establish that he 
incurred a low back disorder during his active service, 
rather than his back abnormality being developmental in 
nature.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA).

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the June 1966 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for low back 
disorder remains final.  See Colvin, 1 Vet. App. 171; 38 
U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 
(2000).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a low back 
disorder, that benefit remains denied.


REMAND

As previously mentioned, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand of the veteran's claim for an increased rating is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record shows that the last VA examination of the 
veteran's ears was conducted in April 1999.  This 
examination, however, did not provide all of the medical 
evidence needed to rate the veteran's service-connected 
otitis media of they left ear, since it did not include 
audiology testing of the veteran's hearing.  Therefore, 
another VA examination needs to be conducted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be accorded a VA 
ear examination, to include audiology 
testing of the veteran's hearing.  The 
report of examination should include a 
detailed account of all manifestations of 
left ear otitis media found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner(s) are requested to 
indicate if the veteran's left ear otitis 
media is currently active with 
suppuration.  The examiner(s) are also 
requested to indicate the presence of any:  
aural polyps, hearing impairment, 
labyrinthitis, tinnitus, facial nerve 
loss, and/or skull bone loss.  The 
examiner should indicate if any hearing 
loss and tinnitus are related to left ear 
otitis media, or not.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner(s) 
in conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 



